                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                       KNOXVILLE DIVISION

    PERFORMANCE ABATEMENT                                )
    SERVICES, INC.,                                      )
                                                         )             3:20-CV-00476-DCLC
                   Plaintiff,                            )
                                                         )
           vs.                                           )
                                                         )
    GEM TECHNOLOGIES, INC., and                          )
    URS CH2M OAK RIDGE, LLC,                             )
                                                         )
                   Defendants.


                                MEMORANDUM OPINION AND ORDER

          Defendant URS/CH2M Oak Ridge, LLC, (“UCOR”) has filed a Motion to Dismiss [Doc.

   13], alleging (1) that it is entitled to derivative sovereign immunity; (2) Performance Abatement

   Services’ (“PAS”) claims are preempted by the government contractor defense, and (3) PAS has

   failed to plead essential facts to establish UCOR tortuously interfered with Plaintiff’s contract with

   GEM. PAS has responded [Doc. 30]. UCOR has also filed a motion for joinder to GEM’s motion

   to stay pending mediation [Doc. 22] and a Motion to Adopt GEM’s motion to stay discovery and/or

   a protective order [Doc. 45]. The matter is now ripe for resolution.

          For the reasons that follow, UCOR’s motion to dismiss [Doc. 13] is DENIED. UCOR’s

   motion to stay [Doc. 22] is GRANTED. UCOR’s motion to stay pending the Court resolving

   UCOR’s motion to dismiss [Doc. 45] is DENIED AS MOOT.

   I.     BACKGROUND

          The Department of Energy (“DOE”) created the Oak Ridge Reservation in 1943 “as part

   of the World War II Manhattan Project to support the development of the world’s first atomic

   weapon.” [Doc. 13-1, pg. 26]. The Reservation contained three sites (1) the Oak Ridge National

                                                     1

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 1 of 11 PageID #: 1246
   Laboratory (“ORNL”), which produced and separated plutonium; (2) the Y-12 National Security

   Complex (Y-12), which enriched uranium; and (3) East Tennessee Technology Park (“ETTP”),

   which produced highly enriched uranium. Id. DOE later used Y-12 to manufacture, store and

   disassemble nuclear weapon components. Id.

          Because some of the facilities and land around them had become contaminated with

   radioactive elements and asbestos as a result of the work done during those early years, in 2010,

   DOE contracted with Defendant URS/CH2M Oak Ridge, LLC, (“UCOR”), for “the

   decontamination and demolition and environmental remediation” at the ETTP site and Y-12

   facility [Doc. 13-1, pg. 4, § B.1]. This DOE/UCOR contract required UCOR to “provide all

   personnel, materials, supplies, and services and do all things necessary for, or incident to,

   providing its best efforts to perform all requirements of this Contract.” Id. DOE delegated “the

   responsibility for determining the specific methods and approaches for accomplishing the

   identified work,” id., and authorized UCOR to utilize a “subcontracting approach” for cost

   containment. Id. at pg. 11, § B.8; pg. 23, § B.16. It also required UCOR to follow “all applicable

   safety and health requirements set forth in 10 CFR 851, Worker Safety and Health Program.” Id.

   at pg. 173, § H.28(a). Failure to follow the safety and health requirements would subject UCOR

   to financial penalties and potentially DOE issuing “a stop work order halting all or any part of the

   work.” Id. at pg. 173, § H.28(d).

          As part of its role as prime contractor, on March 6, 2019, UCOR and Defendant GEM

   Technologies, Inc. (“GEM”), entered into a subcontract to “perform the hazardous abatement

   services at the Biology Complex Buildings 9207 and 9210.” [Doc. 13-2, pg. 2]. The UCOR/GEM

   contract placed “the sole responsibility for the performance of the work” on GEM, and permitted

   UCOR to establish safety programs, which GEM and “all Lower Tier Subcontractors” were



                                                    2

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 2 of 11 PageID #: 1247
   obliged to follow. Id. at pg. 7, GC-2, 2.3, 2.7. GEM, and any lower tier subcontractors, had to

   cooperate with UCOR and DOE and “comply with all applicable safety rules and regulations.”

   Id., GC-4, 4.1; GC-25, 25.1. If GEM failed to perform, the parties agreed UCOR could complete

   the work itself or if GEM committed a “material violation of any provisions” of the contract,

   UCOR could terminate the contract. Id. at pg. 10, GC-15.1, 16.1. It also authorized UCOR to

   suspend the performance of any work at any time. Id. at pg. 11, GC-18.1. The contract also

   required GEM, and its lower tier contractors, to “take reasonable precautions in the performance

   of the work … to protect the environment, safety, and health of employees and members of the

   public . . . [and be] in compliance with all applicable [UCOR] and DOE environmental, safety and

   health requirements, orders and procedures including related reporting requirements.” Id. at pg.

   20, GC-55.3. As in the DOE/UCOR contract, the failure to comply with such regulations could

   result in the issuance of a stop work order. Id., GC-55.4. It also set the minimum requirements

   for the asbestos abatement as those established by the Occupational Safety and Health

   Administration (“OSHA) as set forth in 29 CFR 1926.1101. Relevant to this case, this regulation

   sets forth criteria concerning air monitoring of airborne concentrations of asbestos to which

   employees may be exposed. See 29 CFR 1926.1101(f)(1)(i).

          GEM brought in PAS, as a lower tier subcontractor, to assist in the hazardous material

   abatement. On March 20, 2019, GEM and PAS entered into a subcontract (“GEM/PAS contract”)

   in which PAS agreed to perform asbestos abatement activities for building 9210 and the

   crawlspace of 9207. [Doc. 13-3, pg. 16]. The GEM/PAS contract incorporated the terms of the

   UCOR/GEM contract with PAS agreeing to “assume toward [GEM] all the obligations and

   responsibilities which [GEM] . . . assumes toward [UCOR] . . . . [Id., pg. 4, § 2.1]. Failure to

   complete the work “in accordance with . . . [the] requirements of the Subcontract . . . [would allow]



                                                    3

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 3 of 11 PageID #: 1248
   GEM to . . . terminate all or part of this Subcontract, assume control of the . . . work, take possession

   of all materials and property necessary to continue performance of the . . . work . . . , re-let the

   remaining . . . work to others or perform all or any part of the . . . work [itself] . . . .” [Id. at pg. 6,

   § 5.3]. The GEM/PAS also provided a without cause termination that would permit GEM to

   “terminate this Subcontract when [GEM] determines, in [its] sole discretion and regardless of fault,

   that such termination is in the best interest of [GEM]. . . . [Id. at pg. 7, § 5.7].

           The crux of this case focuses on UCOR’s issuance of a stop work notice to GEM, which

   in turn issued one to PAS. The reason UCOR gave for its issuance of such a notice relates to PAS

   allegedly not properly using personal air monitoring systems consistent with OSHA standards.

   Some of the PAS employees, rather than using the air monitoring devices to measure the asbestos

   particulates, placed their monitors in the “hold” position with the device not sampling the

   surrounding air. PAS claims this was not a surprise to UCOR because in the weeks leading up to

   July 13, 2020, PAS claims it announced at meetings attended by corporate representatives of both

   GEM and UCOR that it was intending to place on “hold” their air monitoring systems.

   Notwithstanding that foreknowledge, on July 16, 2020, UCOR advised PAS that it believed PAS

   had instructed its employees to change its air monitoring collection practices while working in

   building 9210. Because UCOR considered this a violation of its Asbestos Work Permit, on July

   22, 2020, it issued a stop work order to GEM for PAS’s violations [Doc. 13-4, pg. 2]. The next

   day, GEM, issued a Stop Work Notice to PAS, effective July 22, 2020 [Doc. 1, ¶ 18]. In its stop

   order notice to PAS, GEM alleged that PAS had violated the terms of the Subcontract [Id. at ¶ 20].

   PAS adamantly denied it had breached the Subcontract and assigned sinister motives to UCOR’s

   and GEM’s concerted action to stop their work, as they complained that it was within one week of

   completing all the work under the GEM/PAS contract [Id. at ¶ 24]. On September 1, 2020, GEM



                                                        4

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 4 of 11 PageID #: 1249
   terminated the Subcontract with PAS and withheld payment [Id. at ¶ 29, 34]. UCOR completed

   the balance of the remaining abatement services PAS had agreed to perform.

          On November 6, 2020, PAS filed this lawsuit against GEM and UCOR [Doc. 1]. PAS sued

   GEM for breach of contract, sought a declaratory judgment regarding GEM’s termination of the

   Subcontract, and alleged a violation of the Tennessee’s Prompt Payment Act for GEM’s failure to

   pay amounts owed under the Subcontract. PAS’s claims against UCOR are tortious interference

   with the Subcontract under Tenn. Code Ann. § 47-50-109 [id. at ¶¶ 50-61]; common law

   intentional interference with contract [id. at ¶¶ 62-73]; intention interference with business

   relationship [id. at ¶¶ 74-82]]; and conversion [id. at ¶¶ 83-91]. In its complaint and in contrast to

   UCOR’s and GEM’s allegations that PAS had failed to follow the appropriate air monitoring

   regulations, PAS claims that it had been “at all times during the performance of the Subcontract,

   in full compliance with applicable safety laws and regulations regarding monitoring employee

   exposure levels, and PAS disputes that it committed any material safety violation with respect to

   the air monitoring systems.” [Doc. 1, ¶ 16].

            UCOR has now filed a motion to dismiss under Fed.R.Civ.P. 12(b)(6) that is pending

   before the Court.     The basis of UCOR’s motion centers on its relationship with DOE, a

   governmental entity ultimately in charge of the remediation project. Based on this relationship,

   UCOR claims that it has derivative sovereign immunity based on the Federal Tort Claims Act

   (FTCA), 28 U.S.C. §§ 1346(b), 2671-2680, and Yearsley v. W.A. Ross Construction Co., 309 U.S.

   18 (1940).

   II.    STANDARD OF REVIEW

          UCOR’s motion asserts derivative sovereign immunity based on its relationship with DOE

   and asks this Court to dismiss PAS’s complaint under Rule 12(b)(6). Although traditionally



                                                     5

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 5 of 11 PageID #: 1250
   sovereign immunity is a challenge to the Court’s jurisdiction under Rule 12(b)(1), “Yearsley

   immunity is ... is an issue to be reviewed on the merits rather than for jurisdiction.” Adkisson v.

   Jacobs Engineering Group, Inc., 790 F.3d 641, 647 (6th Cir. 2015). Thus, the standards for Rule

   12(b)(6) apply rather than Rule 12(b)(1).

          For a complaint survive a Rule 12(b)(6) motion, it must contain “enough factual matter to

   raise a ‘plausible’ inference of wrongdoing.” 16630 Southfield Ltd. P'ship v. Flagstar Bank, F.S.B.,

   727 F.3d 502, 504 (6th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A

   plausible claim is one in which “the court [can] draw the reasonable inference that the defendant

   is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 556 (2007)). Should the well-pleaded facts support no “more than the mere

   possibility of misconduct,” dismissal is warranted. Id. at 679. Important to the Court’s analysis in

   the context of a Rule 12(b)(6) motion is that the Court “draw[] all reasonable inferences from the

   allegations in the complaint in favor of the plaintiff. . . .” Garceau v. City of Flint, 572 F. App’x.

   369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677-79). If even drawing those inferences in

   plaintiff’s favor, the complaint still fails to allege a plausible theory of relief, then it should be

   dismissed. Id.

   III.   SCOPE OF DOCUMENTS UNDER CONSIDERATION

          The Court begins with deciding what of the filed exhibits it can consider as UCOR’s motion

   relies on documents outside of the Complaint and its attachments. For example, it refers to the

   DOE/UCOR contract entered in 2010; the GEM/UCOR contract entered in 2019; and the

   GEM/PAS contract, entered in March 2019 and which was attached to PAS’s complaint. While,

   generally speaking, the Court limits its consideration to the allegations in the Complaint in

   deciding a Rule 12(b)(6) motion, the Court is not necessarily so constrained. See Wysocki v. Int'l



                                                     6

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 6 of 11 PageID #: 1251
   Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010). Instead, the Court “‘may consider the

   complaint and any exhibits attached thereto, public records, items appearing in the record of the

   case and exhibits attached to defendant's motion to dismiss so long as they are referred to in the

   complaint and are central to the claims contained therein.’” Luis v. Zang, 833 F.3d 619, 626 (6th

   Cir. 2016) (quoting Kreipke v. Wayne State Univ., 807 F.3d 768, 774 (6th Cir. 2015)). Considering

   the three contracts is proper under Rule 12(b)(6). The DOE/UCOR contract is central to PAS’s

   claims and is a matter of public record. It is the contract which enabled UCOR to hire GEM in the

   first instance. The UCOR/GEM contract is likewise proper since PAS’s contract with GEM

   incorporated the terms of the UCOR/GEM contract [Doc. 13-3, pg. 4, § 2.1]. In it, PAS agreed to

   “assume toward [GEM] all the obligations and responsibilities which [GEM] . . . assumes toward

   [UCOR] . . . . [Id.].   Considering these additional items does not require the Court to convert

   UCOR’s motion into a motion for summary judgment.

   IV.    ANALYSIS

   A.     UCOR’S MOTION TO DISMISS UNDER FED.R.CIV.P. 12(b)(6) [Doc. 13].

          UCOR argues PAS’s claims against it should be dismissed because it enjoys derivative

   sovereign immunity based on its contract with a federal agency, the Department of Energy. As a

   sovereign entity, “the United States ... is immune from suit unless it consents to be sued.” Adkisson

   v. Jacobs Eng'g Group, Inc., 790 F.3d 641, 645 (6th Cir. 2015) (citing United States v. Mitchell,

   445 U.S. 535, 538 (1980)). For some claims, however, Congress has waived its sovereign

   immunity, others it has not. See the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680.

   One exception has been described as the discretionary-function exception to the waiver of

   immunity. This means that the United States is not liable for “[a]ny claim ... based upon the

   exercise or performance or the failure to exercise or perform a discretionary function or duty on



                                                    7

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 7 of 11 PageID #: 1252
   the part of a federal agency or an employee of the Government, whether or not the discretion

   involved be abused.” 28 U.S.C. § 2680(a). In Yearsely, the Supreme Court held that a contractor

   engaged in public works “could not be held liable for a Fifth Amendment taking when the

   contractor was simply an agent acting under its validly conferred authority.” 309 U.S. at 21-22.

   “[I]f [such a contractor's] authority to carry out the project was validly conferred, that is, if what

   was done was within the constitutional power of Congress, there is no liability on the party of the

   contractor for executing its will.” Yearsley, 309 U.S. at 20-21. It was thought that Yearsely would

   be confined to only those contractors engaged in public works, but the Supreme Court broadened

   the scope of Yearsley immunity to include any federal contractors, not just those engaged in public

   works. Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 154 (2016), as revised (Feb. 9, 2016). “A

   federal contractor who simply performs as directed by the Government may be shielded from

   liability for injuries caused by its conduct…. But no “derivative immunity” exists when the

   contractor has “exceeded [its] authority” or its authority “was not validly conferred.” Id. Thus, a

   contractor who “performed as the Government directed” and its authority to do so “was validly

   conferred” has “no liability [for its conduct] ….” Id. at 167.

          In this case, PAS has not challenged UCOR’s argument that DOE “validly conferred” the

   authority for UCOR to serve as prime contractor at the Oak Ridge sites. Id. And although UCOR

   claims that PAS also does not suggest that UCOR exceeded its authority in issuing the stop work

   orders as a result of perceived air monitoring violations, PAS claims it was at all times in full




                                                     8

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 8 of 11 PageID #: 1253
   compliance of such safety regulations. In doing so, PAS takes issue with UCOR’s factual assertion

   that by placing the air monitoring devices on hold, PAS was violating the safety regulations.1

          In addressing a Rule 12(b)(6) motion such as UCOR’s, Adkisson emphasized the need for

   district courts to “‘construe the complaint in the light most favorable to the plaintiff and accept all

   factual allegations as true.’” Id. at 647 (quoting Laborers' Local 265 Pension Fund v. iShares

   Trust, 769 F.3d 399, 403 (6th Cir. 2014)). There is no issue that by the DOE/UCOR contract the

   federal government has conferred upon UCOR the authority to ensure workplace safety and

   environmental compliance.

          What is at issue is whether UCOR exceeded its authority under the contract. UCOR argues

   that PAS violated mandatory safety protocols established by OSHA when PAS’s employees placed

   on “hold” some of their air monitoring devices while working in building 9210. But PAS claims

   that that it was, “at all times during the performance of the Subcontract, in full compliance with

   applicable safety laws and regulations regarding monitoring employee exposure levels, and PAS

   disputes that it committed any material safety violation with respect to the air monitoring systems.”

   [Doc. 1, ¶ 16]. PAS’s claim of full compliance with OSHA’s regulations directly challenges the

   propriety of UCOR’s decision to issue the stop work notice. UCOR claims PAS was violating the

   safety laws and in response UCOR had to stop them. If that is the case, then UCOR would be

   operating within the terms of its authority. But PAS disputes that very issue at this stage. Neither




   1      PAS also counters that UCOR’s conduct in issuing the stop work order and then taking
   over the balance of the work was in violation of anti-competition laws. But this argument misses
   the mark. Just because UCOR as the prime contractor has the capacity to provide the same services
   that PAS can provide – that is hazardous abatement services – does not insulate PAS from
   termination. To follow PAS’s argument to its logical conclusion, a prime contractor who also
   competes with a subcontractor in the same line of work could always stand accused of violating
   anti-competitive by terminating a subcontractor and stepping in to finish the job. Neither Yearsley
   nor Campbell-Ewald suggest injecting that additional analysis in addressing the immunity issue.
                                                     9

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 9 of 11 PageID #: 1254
 party argues that if PAS was “at all times” in compliance with all safety regulations that UCOR

 would be authorized by the Government to nevertheless issue stop work orders and then step in

 and take over the project. In other words, assuming PAS was at all times in compliance with all

 safety protocols, then PAS has an argument that UCOR’s stepping in and stopping them would

 not be consistent with its authority under the DOE/UCOR contract. Because that issue is disputed,

 UCOR’s motion to dismiss [Doc. 13] is DENIED.

 B.      UCOR’s MOTION TO JOIN GEM’S MOTION TO STAY [DOC. 22]

         UCOR has filed a motion to join GEM’s Motion to stay pending mediation [Doc. 22].

 UCOR asks the Court to stay PAS’s claims against it if the Court grants GEM’s request to stay

 and if the Court denies UCOR’s motion to dismiss. The Court finds this motion [Doc. 22] WELL-

 TAKEN and UCOR’s motion to stay PAS’s claims against it is GRANTED.

         In an order contemporaneously filed with this Order, the Court has STAYED the case

 between GEM and PAS and enforced their alternative dispute agreement by referring the matter

 to mediation. Because PAS’s claims against GEM are similar to its claims against UCOR and

 certainly involve the same core set of operative facts, the Court finds that the most likely chance

 this case has to settle is for the Court to refer all parties to mediation at this stage in the proceedings.

 Accordingly, not only will the PAS/GEM dispute be submitted to mediation, but the Court will

 also refer the PAS/UCOR dispute to mediation. Mediation shall be completed within 60 days from

 entry of this Order.

 V.      CONCLUSION

         For the foregoing reasons, UCOR’s Motion to Dismiss [Doc. 13] is DENIED. UCOR’s

 Motion to Stay is GRANTED [Doc. 22] and UCOR’s Motion to join in GEM’s motion to stay




                                                     10

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 10 of 11 PageID #:
                                  1255
 pending the Court’s resolution of its motion to dismiss [Doc. 45] is DENIED AS MOOT. This

 matter is REFERRED to mediation to be completed within 60 days of the date of this order.

        SO ORDERED:

                                                   s/Clifton L. Corker
                                                   United States District Judge




                                              11

Case 3:20-cv-00476-DCLC-HBG Document 47 Filed 08/23/21 Page 11 of 11 PageID #:
                                  1256
